Name: 88/597/EEC: Council Decision of 21 November 1988 on the conclusion of a Protocol on financial cooperation between the European Economic Community and the State of Israel
 Type: Decision
 Subject Matter: cooperation policy;  Asia and Oceania;  international affairs;  European construction
 Date Published: 1988-11-30

 30.11.1988 EN Official Journal of the European Communities L 327/51 COUNCIL DECISION of 21 November 1988 on the conclusion of a Protocol on financial cooperation between the European Economic Community and the State of Israel (88/597/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 238 thereof, Having regard to the recommendation from the Commission, Having regard to the assent of the European Parliament (1), Whereas the Protocol on financial cooperation between the European Economic Community and the State of Israel should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Protocol on financial cooperation between the European Economic Community and the State of Israel is hereby approved on behalf of the Community. The text of the Protocol is attached to this Decision. Article 2 The President of the Council shall give the notification provided for in Article 13 (1) of the Protocol (2). Article 3 This Decision shall enter into force on the day following its publication in the Official Journal of the European Communities. Done at Brussels, 21 November 1988. For the Council The President Th. PANGALOS (1) OJ No C 290, 14. 11. 1988. (2) See p. 56 of this Official Journal.